                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

DONALD SIAS, #1948601                               §
                                                    §
VS.                                                 §            CIVIL ACTION NO. 4:17cv288
                                                    §
KELLY ASHMORE                                       §

                                     ORDER OF DISMISSAL

       Plaintiff Donald Sias, an inmate confined in the Texas prison system, proceeding pro se and

in forma pauperis, brings this civil rights lawsuit pursuant to 42 U.S.C. § 1983 against Kelly Ashmore,

the District Clerk of Grayson County. The cause of action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation (Dkt. #62) concluding

that Defendant Ashmore’s Motion for Summary Judgment (Dkt. #53) should be granted and that the

complaint should be dismissed with prejudice. Sias has filed two sets of objections (Dkt. ##64,65).

       In his first set of objections (Dkt. #64), Sias observes that a clerical error was made in the style

of the case in the Report and Recommendation with respect to the name of the defendant. He thus

argues that the Report and Recommendation is “void and null.” Despite the clerical error in the style

of the case, the Report and Recommendation clearly states that Defendant Ashmore is seeking

summary judgment. Other than pointing out a single clerical error, Sias failed to show that the

substance of the Report and Recommendation was incorrect or erroneous in any respect. In his first

set of objections, he did not show that Defendant Ashmore is not entitled to summary judgment.

       In his second set of objections (Dkt. #65), Sias addresses the substance of the Report and

Recommendation. He acknowledges that he is not an attorney. He asserts that he filed the lawsuit in

an effort to protect his liberty interests and constitutional rights. His complaints against Defendant

Ashmore, however, concern state lawsuits involving family law matters, not a liberty interest

                                                    1
concerning his convictions. He goes on to admit that he filed the lawsuit against the wrong defendant

and that he should have sued the state courts. He asks the Court to grant injunctive relief against the

state courts, but the state courts are not defendants in this case and Sias has not shown any basis for

a potentially meritorious lawsuit against the state courts. To the extent that he disagrees with the

decisions issued by the state district court regarding family law matters more than twenty years ago,

his remedy was to appeal the decisions to the state appellate courts, as opposed to suing the state court

in federal court.

        Sias disputes the statement in the Report and Recommendation that he was provided a copy

of a divorce decree. Regardless of whether he was provided a copy of the divorce decree, he has not

shown that Defendant Ashmore had any involvement in this matter. He asserts that two orders issued

by the state courts were frivolous and unacceptable. Once again, however, he failed to show that

Defendant Ashmore had any involvement in the issuance of the orders. He goes on to repeat his

complaints about the orders issued by the state courts, but he once again failed to show that Defendant

Ashmore had any involvement in the issuance of the orders. He simply failed to show that she had any

personal involvement in this matter. Overall, his objections reinforce the basic conclusion in the Report

and Recommendation that Defendant Ashmore is entitled to summary judgment.

        The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Sias to the Report, the Court is of the opinion that

the findings and conclusions of the Magistrate Judge are correct and Sias’ objections are without merit,

except for noting the clerical error in the style of the case as shown in the Report and

Recommendation. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate

Judge as the findings and conclusions of the Court.

                                                   2
.
           Accordingly, it is ORDERED that Defendant Kelly Ashmore’s Motion for Summary for

    Summary Judgment (Dkt. #53) is GRANTED and the complaint is DISMISSED with prejudice. All

    motions not previously ruled on are hereby DENIED.

        SIGNED this 16th day of January, 2019.




                                    ___________________________________
                                    AMOS L. MAZZANT
                                    UNITED STATES DISTRICT JUDGE




                                                 3
